Title: Benjamin Harrison to Virginia Delegates, 8 November 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Richmond Novem: 8th: 1782.
Your favor of the 29th: Ulto: reached me yesterday. If the reports from Canada and New York are true, the English are certainly become the most faithless Nation on Earth, and mean by fraud and deceit to accomplish what they could not do by force. how far their Plan will succeed I can not say tho’ I fear it will give them an advantage in So: Carolina over our worthy General that they could not have obtain’d by any other Means. I enclose you a Letter from Gen: Greene in behalf of Capt. Pearce who thinks he has a right by Services to be promoted to a Majority in our Artilery Regiment notwithstanding it has a Major in being; what your regulations have been in such Cases I am to learn. if you have ever done it there is as much Justice in the present Instance as there can be in any, Major Holmer being totally unfit for Service and willing to retire on half-pay. I shall go no farther into the subject as the above letter and one from Colo. Carrington which I also enclose are very full. I beg the favor of you to introduce this Matter to Congress and use your Interest to have the Generals request comply’d with, and to send me the determination as soon as possible, and to return the Letters if the request should not be granted, that I may lay them before our Assembly, which I hope will have Members enough to go on Business to day.
Our recruiting Business goes on but slowly and will continue to do so if our Soldiers are not clothed. I have no official Information of their wants, but I have private ones without Number that they are in the most wretched naked Condition that ever Men were. I entreat you to interest yourselves warmly in their behalf, all the Southern States are concern’d in it, for unless the wants of our Men are more attended to than they have been no army ever can be raised in them. The great scarcity of cash in this Country will I expect put it out of our power to comply with the demands of Congress unless the financier will agree to take Tobacco in Payment which I suppose he may dispose of to the Philedelphia Merchants. I beg you to sound him on this subject. The prises we now sell at you have enclosed but as Commission’s &ca. will be saved perhaps some deduction may be made if he does not altogether determine against the Mode of Payment.
I am &c. &c.
B. H.
